DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 11, 14, 16 are amended. Claims 2, 12, 13 are cancelled. Claims 1, 3-11, 14-20 are pending in this instant application. Pursuant to amendments made the interpretation under 35 § 112 (f) for claims 11-20 is hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant mainly asserts that newly added limitation i.e. performing image pattern analysis on the first region; performing optical character recognition (OCR) text recognition on the second region, is not taught in any of the cited references. From the remarks it is not quite clear whether applicant disagrees that portion of previous claim 2 (now cancelled and added to claim 1) is taught in Myung. The amended limitation, i.e. aforementioned newly added and bolded portion as well as entirety of the previous claim 2 is taught in Myung reference. Following is the mapping:
 
( this limitation is taught in Black. See the rejection below.); 
designating a region where the image is located, to be the first region (selecting and image area from the searched web page – abstract, also see ¶6, ¶22, ¶24, ¶25, ¶27-¶31 etc.); 
designating a second region where the text is located, to be the second region (extracting text data in the web page is understood meeting the limitation, abstract, ¶6, ¶22, ¶24, ¶25, ¶27-¶31 etc.); 
storing mapping information that defines a relationship among identification (ID) information of the designated first region, ID information of the designated second region, and the first website, in the memory (designating and extracting partial image and text from a website and saving them in correspondence to one another can reasonably be understood as ID information of first region and ID information of the second region); performing image pattern analysis on the first region (‘The computer vision is analyzed and the partial image recognition part (60) recognizes the part in which the rapid change of the rapid change of color or the brightness is generated as the boundary of the partial image and the partial image is separated and it can output’ – ¶25. Here, analyzing image for recognizing rapidly changing area of color or brightness is understood as performing image pattern analysis on the first region); performing optical character recognition (OCR) text recognition on the second region (optical character recognition  or OCR can recognize the text, ¶24). For details see the rejection below.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 9-11, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (2010/0111370; hereinafter Black) in view of Wiesel et al. (2019/0050427, hereinafter Wiesel) and further in view of Myung Wooh Oh (KR 10-189404, document provided by applicant in IDS in form 1449; hereinafter Myung).
Regarding claim 1, Black discloses a method for controlling a multimedia device configured to provide a virtual fitting service (title, abstract, ¶0024), comprising:
acquiring skeleton information of a user (In accordance with the present teachings, a skeleton is defined that is composed of major joints that the user should be able to readily identify in the image, and the line segments connecting them which are referred to as limbs – ¶0139);
creating a 3D avatar based on the acquired skeleton information (To recover body shape from standard sensors in less constrained environments and under clothing, a parametric 3D model of the human body is employed. The term "body shape" means a pose independent representation that characterizes the fixed skeletal structure (e.g. length of the bones) and the distribution of soft tissue (muscle and fat). The phrase "parametric model" refers any 3D body model where the shape and pose of the body are determined by a few parameters – ¶0020);
storing the created 3D avatar in a memory (the fitted model 111 may be stored in a database 208 along with other user-supplied information obtained via user input interface 106 – ¶0061. The unique identifier for the user's body model may be stored on their computer hard disk or memory, for example – ¶0391);
accessing a first website related to clothing (These methods are augmented with a means for determining relevant clothing brand, style and size information from a website – ¶0401);
extracting a first region and text of a second region from the accessed first website (A method is described for automatically determining the fit of a garment presented on a retail website. This method uses the techniques above for matching a user's body to a database of other bodies that have tried on similar garments. These methods are augmented with a means for determining relevant clothing brand, style and size information from a website. Referring to FIG. 14, the user's web browser 1401 is augmented to run software implementing the size determining process – ¶0390. E.g. as shown in fig. 14, product determining process 1403 extract a product from known product codes 1404 and size determining process 1405 extracts size using unique body body identifier from a “cookie” 1402 in text format from HTML (Hyper Text Markup Language) and URL data– ¶0390 - ¶0393); and
displaying specific clothing suitable in size for the 3D avatar stored in the memory based on the image corresponding to the first region and the text corresponding to the second region (The system 100 generates a fitted model 111 which may be displayed or provided to a display and application subsystem 112 – ¶0048.
The fitted model is provided as input to the display and application sub-system 112 – ¶0060. The fitted model 111 is the output of the acquisition and fitting sub-system 100 depicted in FIG. 1. This model may be graphically presented on an output device (e.g. computer monitor, hand-held screen, television, etc.) in either static or animated form via a display and animation subsystem 204. It may be optionally clothed with virtual garments – ¶0062).  
Black is not found disclosing explicitly that extracting an image of a first region.
However, Wiesel discloses a method of generating virtual dressing image of a user wearing a cloth he plans to purchase (abstract, fig. 7, 21 etc.) where the product image can be extracted from the vendor website (¶0059, ¶0526, ¶0587) to be used in the virtual dressing image of the user (claim 1). Wiesel also discloses that previously indexed websites (e.g. clothing websites) can be queried for a search term to fetch or obtain or downloads or extract images of relevant products (¶0587).

 Black in view of Wiesel discloses the method according to claim 1, further comprising:
storing the accessed first website in the memory (Black: When activated, the product determining process 1403 extracts the URL of the web page and the HTML source of the page. It parses these to extract the brand and identifying product codes; note that product ID codes are often explicitly part of the URL making their extraction straightforward. A database of known product codes 1404 for different brands may be used to interpret the HTML and URL data – ¶0390. The parsing of source code is understood done after it is stored in a memory. Also see response to arguments above).
Black in view of Wiesel is not found disclosing explicitly, designating a region where the image is located, to be the first region; designating a second region where the text is located, to be the second region; storing mapping information that defines a relationship among ID information of the designated first region, ID information of the designated second region, and the first website, in the memory; performing image pattern analysis on the first region; performing optical character recognition (OCR) text recognition on the second region.
abstract). The processing includes extracting a partial image related to the product from the searched webpage and extracting text data that clearly expresses information about the product recognizing characters representing information on the product. A matching server analyzes the association between the separated partial image and the text data and matching and outputs partial images and text data having the highest relevance. A database stores matched image and text data, and basic information for searching, and retrieves corresponding text data from the database using the received basic information as a key. A recommendation engine outputs together the retrieved text data and the partial image matched and stored in the retrieved text data (abstract, ¶0006, ¶0029-0032). Myung further discloses performing image pattern analysis on the first region (‘The computer vision is analyzed and the partial image recognition part (60) recognizes the part in which the rapid change of the rapid change of color or the brightness is generated as the boundary of the partial image and the partial image is separated and it can output’ – ¶25. Here, analyzing image for recognizing rapidly changing area of color or brightness is understood as performing image pattern analysis on the first region); performing optical character recognition (OCR) text recognition on the second region (optical character recognition  or OCR can recognize the text, ¶0024).
 Thus on the whole the Myung discloses, designating a region where the image is located, to be the first region (selecting and image area from the searched web page – abstract, also see ¶6, ¶22, ¶24, ¶25, ¶27-¶31 etc.); 
extracting text data in the web page is understood meeting the limitation, abstract, ¶6, ¶22, ¶24, ¶25, ¶27-¶31 etc.); 
storing mapping information that defines a relationship among identification (ID) information of the designated first region, ID information of the designated second region, and the first website, in the memory (designating and extracting partial image and text from a website and saving them in correspondence to one another can reasonably be understood as ID information of first region and ID information of the second region); performing image pattern analysis on the first region (‘The computer vision is analyzed and the partial image recognition part (60) recognizes the part in which the rapid change of the rapid change of color or the brightness is generated as the boundary of the partial image and the partial image is separated and it can output’ – ¶25. Here, analyzing image for recognizing rapidly changing area of color or brightness is understood as performing image pattern analysis on the first region); performing optical character recognition (OCR) text recognition on the second region (optical character recognition  or OCR can recognize the text, ¶24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Black in view of Wiesel with the teaching of Myung of designating and extracting partial image and text from a website and saving them in correspondence to one another (understood as ID information) for further searching and processing of the image and text data e.g. by performing pattern analysis on the image region and performing OCR in the text region, to obtain, designating a region where the image is located, to be the first region; designating a second region where the text is 
 Regarding claim 3, Black in view of Wiesel and Myung discloses the method according to claim 2, further comprising:
accessing a second website related to clothing (Wiesel: previously-crawled and/or previously indexed websites, ¶0587);
determining whether the second website is stored in the memory (Wiesel: previously –indexed is understood as a reference to the website in memory, ¶0587); and
when the second website is stored in the memory (Wiesel: if search in a database of previously-crawled or previously-indexed websites or web-pages is found, ¶0587), detecting the first region where the image is located and the second region where the text is located based on the mapping information stored in the memory (see claim 1 rejection above, which is understood repeated).  
Regarding claim 9, Black in view of Wiesel and Myung discloses the method according to claim 1, further comprising:
Black: Referring to FIG. 14, the user's web browser 1401 is augmented to run software implementing the size determining process. This software may be installed on the user's computer and activated by a button installed, for example in the browser toolbar – ¶0390); and
extracting the image of the first region and the text of the second region from the accessed first website, through the specific application stored in the memory (see claim 1 rejection above).  
 	Regarding claim 10, Black in view of Wiesel discloses the method according to claim 1, wherein the multimedia device corresponds to a TV, a mobile phone, a signage display device, or an extended reality (XR) device (¶0019, ¶0395).  
Regarding device claim 11, although wording is different, the material is considered substantively equivalent to the method claim 1 as described above.
 	Regarding device claim 20, although wording is different, the material is considered substantively equivalent to the method claim 9 as described above.
 	Regarding device claims 14, although wording is different, the material is considered substantively equivalent to the method claims 3 as described above.
 

Allowable Subject Matter
Claims 4-8, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	For reasons of allowance please refer to the Office Action of 10/29/2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on MThF 9:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NURUN N FLORA/Primary Examiner, Art Unit 2619